Cite as 2022 Ark. 166
                  SUPREME COURT OF ARKANSAS
                                                 Opinion Delivered: September   22, 2022
          IN RE ARKANSAS ACCESS TO
          JUSTICE FOUNDATION, INC.




                                        PER CURIAM

       Kyle Burton, Esq., of Benton, is appointed to the Board of Directors of Arkansas

Access to Justice Foundation, Inc., for a term to expire on April 30, 2024. We thank Mr.

Burton for accepting appointment to the board.

       The court expresses its gratitude to Stacey Pectol, Esq., of Little Rock, whose term is

ending, for her valuable service to the board.